Grimes, J.,
concurring in the result. I agree with that part of the opinion relating to the length of the disqualification. I would, however, hold that Sections 8( a) and 8(b) are too vague to form the basis of a penalty and that a player could reasonably assume that he would not be in violation of the rules if he played on another team after the season had ended as was the case here. In my opinion the imposition of the penalty in this case was unreasonable. See Bricker v. Sceva Speare Memorial Hospital, 111 N.H. 276, 281 A.2d 589 (1971).